DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8 and 12 of U.S. Patent No. 10,591,622 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the independent claims (Claims 1 and 12) in the issued patent are far more detailed than the pending independent claims in the pending application (Claims 1, 16 and 19), such that limitations in the dependent claims in the pending application are in the independent claims of the issued patents. Key allowable features such as regular or irregular spacing, the structure of the substrate and coating, directional derivatives, distribution at different x, y and z positions, etc are all absent from the pending claims. See table below for correspondence. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting over claims 1, 4-8 and 12 of U.S. Patent No. 10,591,622 B2 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent. The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: the independent claims (Claims 1 and 12) in the issued patent are far more detailed than the pending independent claims in the pending application (Claims 1, 16 and 19), such that limitations in the dependent claims in the pending application are in the independent claims of the issued patents. Key allowable features such as regular or irregular spacing, the structure of the substrate and coating, directional derivatives, distribution at different x, y and z positions, etc are all absent from the pending claims. See table below for correspondence.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertsson (GB 2,461,418) in view of Spackman (US 2003/0198133).
Regarding Claim 1, Robertsson teaches a seismic streamer for marine geophysical surveying comprising: a sensor cable [Page 2, Par 1-2]; and a sensor strip that extends along the sensor cable [Page 2, Par 3 – Page 3, Par 3], and seismic sensors spaced apart from one another [Page 3, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3]. Robertsson does not explicitly teach – but Spackman does teach wherein the sensor strip comprises a flexible substrate and seismic sensors spaced apart from one another on the flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment. 
Regarding Claim 19, Robertsson teaches a system for marine geophysical surveying [Page 2, Par 1-2] comprising: a seismic streamer for marine geophysical surveying [Page 2, Par 1-2] comprising a sensor cable and a sensor strip [Page 2, Par 3 – Page 3, Par 3] that extends along the sensor cable [Page 3, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3], and a lead line coupled to the seismic streamer for coupling the seismic streamer to a survey vessel [Page 3, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3] . Robertsson does not explicitly teach – but Spackman does teach wherein the sensor strip comprises a flexible substrate and seismic sensors spaced apart from one another on the flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment.
Regarding Claims 2 and 3, Robertsson, as modified, also teaches wherein the seismic sensors are spaced regularly or irregularly on the sensor strip [Page 3, Par. 3 – Page 6, Par 2].
Regarding Claim 4, Robertsson, as modified, also teaches wherein the sensor strip is arranged in the sensor cable to provide the seismic sensors along all three axes of the sensor cable [Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3; Fig 4A, 4B].
Regarding Claim 5, Robertsson, as modified, also teaches wherein the sensor strip is arranged in the sensor cable in a helical pattern [Page 2, Par 3 – Page 3, Par 3].
Regarding Claims 6 and 20, Robertsson, as modified, also teaches one or more additional sensor strips that extend along the sensor cable [Page 2, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3]. Robertsson does not explicitly teach – but Spackman does teach wherein each sensor strip of the one or more additional sensor strips comprises a flexible substrate and seismic sensors spaced apart from one another on the flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment.
Regarding Claim 7, Robertsson, as modified, also teaches wherein at least a portion of the seismic sensors of the sensor strip and the one or more additional sensor strips are distributed throughout a volume of the sensor cable at a spacing of about 50 centimeters or less [Page 3, Par. 3 – Page 4, Par 2].
Regarding Claim 8, Robertsson, as modified, also teaches further comprising three additional sensor strips [Page 2, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3]. Robertsson does not explicitly teach – but Spackman does teach wherein each sensor strip of the three additional sensor strips comprises an additional flexible substrate and additional seismic sensors spaced apart from one another on the additional flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment.
Regarding Claim 9, Robertsson, as modified, also teaches wherein the sensor strip and the three additional sensor strips are arranged so a cross-section of the sensor cable has at least two diametrically opposed sensors from the sensor strip and/or the three additional sensor strips, and wherein at least four sensors from the sensor strip and/or the three additional sensor strips are in the cross-section of the sensor cable [Fig 9A, 9B; Page 1, Par 1-4; Page 24, Par 3].
Regarding Claim 10, Robertsson, as modified, also teaches wherein the sensor strip and the three additional sensor strips are distributed along the sensor cable in helical patterns [Page 2, Par 3 – Page 3, Par 3].
Regarding Claim 11, Robertsson, as modified, also teaches where the sensor strip is arranged around a core of the sensor cable as the sensor strip extends along the sensor cable [Page 2, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3; Fig 4A, 4B; 9A; 9B].
Regarding Claim 12, Robertsson, as modified, also teaches one or more additional sensor strips [Page 2, Par 3 – Page 3, Par 3], wherein each sensor strip of the one or more additional sensors strips is arranged around a core of the sensor cable as each sensor strip extends along the sensor cable [Page 2, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3; Fig 4A, 4B; 9A; 9B]. Robertsson does not explicitly teach – but Spackman does teach wherein each sensor strip of the one or more additional sensor strips comprises a flexible substrate and seismic sensors spaced in the flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment.
Regarding Claim 13, Robertsson, as modified, also teaches wherein at least one of the seismic sensors comprises at least one sensor selected from the group consisting of a microelectromechanical sensor, a piezoelectric sensor, and any combination thereof [Page 2, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3; Fig 4A, 4B; 9A; 9B]. Spackman also teaches this limitation in [Fig 3; 0023]. (see also Claims 14 and 16 citations for Pearce below for piezoelectric). 
Regarding Claim 15, Robertsson, as modified, also teaches wherein a density of the seismic sensors decreases from a front of the sensor cable to a rear of the sensor cable [Page 4, Par 1 – Page 6, Par. 2].

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertsson (GB 2,461,418) in view of Spackman (US 2003/0198133), as applied to Claim 1 above, and further in view of Pearce (US 2012/0163120).
Regarding Claim 14, Robertsson does not explicitly teach  - but Pearce does teach wherein at least one of the seismic sensors comprises a film, the film comprising a viscoelastic polymer and a piezoelectric ceramic [0124-0132]. It would have been obvious to modify the system of Robertsson to include a piezoelectric ceramic and viscoelastic polymer as PZT materials are effective, highly- sensitive, and common materials for use in seismic sensors for hydrophones and geophones.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robertsson (GB 2,461,418) in view of Spackman (US 2003/0198133) and Pearce (US 2012/0163120). 
Regarding Claim 16, Robertsson teaches a system for marine geophysical surveying comprising: a sensor streamer comprising a sensor cable [Page 2, Par 1-2] and a sensor strip that extends along the sensor streamer in a helical pattern [Page 2, Par 3 – Page 3, Par 3], and seismic sensors spaced apart from one another [Page 3, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3] and a computer system configured to receive geophysical data from the seismic sensors and assign the seismic sensors to overlapping sampling groups [Page 15, Par 3 – Page 16, Par 4; Page 24, Par. 2 – Page 26, Par 3; #14 of Fig 1A]. Robertsson does not explicitly teach wherein the sensor strip comprises a flexible substrate and seismic sensors spaced apart from one another on the flexible substrate, wherein at least one of the seismic sensors comprises a film, the film comprising a viscoelastic polymer and a piezoelectric ceramic. Spackman teaches wherein the sensor strip comprises a flexible substrate and seismic sensors spaced apart from one another on the flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment. Pearce teaches wherein at least one of the seismic sensors comprises a film, the film comprising a viscoelastic polymer and a piezoelectric ceramic [0124-0132]. It would have been obvious to modify the system of Robertsson to include a piezoelectric ceramic and viscoelastic polymer as PZT materials are effective, highly- sensitive, and common materials for use in seismic sensors for hydrophones and geophones. 
Regarding Claim 17, Robertsson, as modified, also teaches one or more additional sensor strips that extend along the sensor cable [Page 2, Par 3 – Page 4 Par. 2; Page 15, Par 3 – Page 16, Par 4; Page 24, Par 2 – Page 26, Par 3; Fig 4A, 4B; 9A; 9B]. Robertsson does not explicitly teach – but Spackman does teach wherein each sensor strip of the one or more additional sensor strips comprises a flexible substrate and seismic sensors spaced in the flexible substrate [Fig 3; 0023]. It would have been obvious to modify the system of Robertsson to space sensors on a strip with a flexible substrate to manipulate the position of sensors, to co-locate them, and to reduce damage to the sensors in an operational environment.
Regarding Claim 18, Robertsson, as modified, also teaches wherein the one or more additional sensor strips are arranged in the sensor cable in a helical pattern [Page 2, Par 3 – Page 3, Par 3].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645